DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 4 and 15 (and any dependent claims, of any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 4 and 15, the claimed “TTL represents an optical total length of the lens module” is vague and indefinite. It is not clear if applicant is claiming the optical total length as the length from the most object side surface of the most object side lens to the most image side surface of the most image side lens or if applicant is claiming the length from the most object side surface of the most object side lens to the image plane. The lack of clarity renders the claims vague and indefinite. From the provided values for TTL within the specification and from the spacing distances provided within the tables, the assumed meaning for purposes of examination is “TTL represents an optical total length of the lens module from the most object side surface of the most object side lens to the image plane”.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi publication number 2013/0194681.
	With respect to claim 1, Ohashi discloses the limitations therein including the following: a lens module (abstract) from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E1”); a second lens with negative power having an object side concave surface and an image side convex surface (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E2”); a third lens with positive power whose object side and image side surfaces are both convex (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E3”); a stop (abstract, paragraph 0140, examples 3-6 
	With respect to claim 2, Ohashi does not specifically disclose the maximum effective diameter of the first lens. However, Ohashi discloses the maximum image circle radius such as fig 8 disclosing the image height i.e. the “maximum image circle radius” = 14.2 and discloses the focal length of the lens module = 18.3 (paragraph 0235). Therefore, Ohashi discloses (YIH X f) = 260. Therefore, it is the examiner’s contention that the examples 3-6 of Ohashi will inherently satisfy this mathematical 
	With respect to claim 4, Ohashi discloses the satisfaction of the mathematical condition (examples 3-6 such as example 3 = 3.08). 
	 With respect to claim 7, Ohashi discloses the satisfaction of the mathematical condition (examples 3-6 such as example 3 = 0.87).
	With respect to claim 8, Ohashi discloses the satisfaction of the second claimed claimed mathematical condition (examples 3-6 such as example 3 = 0.50). With respect to the first claimed mathematical condition of claim 8, it is the examiner’s contention that the examples 3-6 of Ohashi will inherently satisfy this mathematical condition, this being reasonable based upon what is disclosed in the specification and examples and based on the similarity in structure between the lens module of Ohashi and that of the claimed invention 
	With respect to claim 10, Ohashi further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0137-0138). 
	With respect to claim 20, Ohashi discloses the limitations therein including the following: a lens system (abstract). The claimed “driver assistant module” is set forth in the preamble and need not be given patentable weight. Ohashi further discloses the lens system from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (examples 3-6 and corresponding figures such as example 3, figure 7, lens . 
Claim 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee publication number 2017/0242220.
With respect to claim 20, Lee discloses the limitations therein including the following: a driver assistant system comprising a lens module (abstract, paragraph 0232). Regardless, the claimed “driver assistant module” is set forth in the preamble and need not be given patentable weight. Lee further discloses the lens system from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S3-S4”); a second lens with negative power having an object side concave surface and an image side convex surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S5-S6”); a third lens with positive power whose object side and image side surfaces are both convex (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S7-S8”); a stop (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, stop “ST”); an achromatic double comprising a fourth lens of positive power and a fifth lens of negative power (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lenses of surfaces “S10-S11” and “S11-S12” . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi publication number 2013/0194681. 
With respect to claim 11, Ohashi does not specifically disclose the embodiments of examples 3-6 as further comprising a cover glass on an image side of the filter. However, the embodiments of examples 3-6 disclose the system comprising a filter between the last lens and the image plane (examples 3-6 and corresponding figures such as example 3, figure 7, “MF”) and Ohashi further teaches that a cover glass can be provided on the image side of the filter for the purpose of protecting the CMOS image sensor (paragraph 0129). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing, to have the lens module of examples 3-6 of Ohashi as further comprising a cover glass on the image side of the filter since Ohashi further teaches that a cover glass can be provided on the image side of the filter and therefore having both a filter and a cover glass would be obvious to one of ordinary skill 
With respect to claim 12, Ohashi discloses the limitations therein including the following: a camera comprising a lens module (abstract, paragraph 0002) and an image sensor (abstract, paragraphs 0002, 0129) from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E1”); a second lens with negative power having an object side concave surface and an image side convex surface (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E2”); a third lens with positive power whose object side and image side surfaces are both convex (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E3”); a stop (abstract, paragraph 0140, examples 3-6 and corresponding figures such as example 3, figure 7, the stop “FA”); an achromatic double comprising a fourth lens of positive power and a fifth lens of negative power wherein an object side surface of the fifth lens is matched and bonded to an image side surface of the fourth lens (examples 3-6 and corresponding figures such as example 3, figure 7, lenses “E5” to “E6” with one being positive, the second being negative, being cemented together i.e. matching and bonded surfaces, and therefore will inherently be an “achromatic doublet”); a sixth lens with positive power whose object side surface is convex (examples 3-6 and corresponding figures such as example 3, figure 7, lens “E8”); a filter (paragraphs 0129, 0140, 0145, examples 3-6 and corresponding figures such as example 3, figure 7, “MF”); the second, third, fourth, and fifth lenses as glass lenses (paragraph 0163, examples 3-6 
With respect to claim 12, Ohashi does not specifically disclose the embodiments of examples 3-6 as further comprising a cover glass on an image side of the filter. However, the embodiments of examples 3-6 disclose the system comprising a filter between the last lens and the image plane (examples 3-6 and corresponding figures such as example 3, figure 7, “MF”) and Ohashi further teaches that a cover glass can be provided on the image side of the filter for the purpose of protecting the CMOS image sensor (paragraph 0129). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing, to have the lens module of examples 3-6 of Ohashi as further comprising a cover glass on the image side of the filter since Ohashi further teaches that a cover glass can be provided on the image side of the filter and therefore having both a filter and a cover glass would be obvious to one of ordinary skill in the art at the time of the effective filing for the purpose providing the desired light filtering as well as providing a means of protecting the CMOS image sensor. 
With respect to claim 13, it is the examiner’s contention that Ohashi will inherently satisfy this mathematical condition for the reasons set forth in the rejection of claim 2 above. 

With respect to claim 18, Ohashi discloses the satisfaction of the second mathematical condition (see rejection of claim 8 above) and will inherently satisfy the first mathematical condition for the reasoning set forth in the rejection of claim 8 above. 
	With respect to claim 19, Ohashi further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0137-0138). 
Claims 1-2, 6, 10-13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee publication number 2017/0242220. 
With respect to claim 1, Lee discloses the limitations therein including the following: a lens module (abstract) from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S3-S4”); a second lens with negative power having an object side concave surface and an image side convex surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S5-S6”); a third lens with positive power whose object side and image side surfaces are both convex (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S7-S8”); a stop (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, stop “ST”); a fourth lens with positive power whole object and image side surfaces are both convex (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lenses of surfaces “S10-S11”); a fifth lens of negative power whose object side surface is convex (embodiments 
With respect to claim 1, Lee does not specifically if the lenses are glass or plastic and therefore does not specifically disclose the second, third, fourth, and fifth lenses formed of glass. However, the examiner takes Judicial Notice that it is well known in the art of imaging lens systems to use more plastic lenses when the emphasis is on reducing the cost of the system and/or providing an ease of manufacturing and to use more glass lenses when the emphasis is on providing increased spherical aberration correction and increased distortion correction as well as for providing improved temperature stability. Therefore, it would have been obvious to one of ordinary skill in 
	With respect to claim 2 and Lee, it is the examiner’s contention that Lee will inherently satisfy this mathematical condition, this being reasonable based upon what is disclosed in the specification and examples and based on the similarity in structure between the lens module of Lee and that of the claimed invention. 
	With respect to claim 6, Lee discloses the satisfaction of the first mathematical condition (embodiment 4 = 3.3); and the second mathematical condition (embodiment 4 = 0.4).
	With respect to claim 10, Lee further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0184-0185).
	With respect to claim 11, Lee further discloses a cover glass disposed on an image side of the filter (paragraph 0086). 
With respect to claim 12, Lee discloses the limitations therein including the following: a camera (paragraph 0229); from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S3-S4”); a second lens with negative power having an object side concave surface and an image side convex surface (embodiments 4 and 5, corresponding figures such as embodiment 4, figure 7, lens of surfaces “S5-S6”); a third lens with positive power whose object side and image side 

With respect to claim 17, Lee further discloses the satisfaction of the first claimed mathematical condition (embodiment 4 = 3.3); and the second mathematical condition (embodiment 4 = 0.4).
With respect to claim 19, Lee further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0184-0185).
Claims 1-4, 7-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao publication number 2019/0331900. 
With respect to claim 1, Yao discloses the limitations therein including the following: a lens module (abstract) from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (fig 19, embodiment 10, lens “L1”); a second lens with negative power having an object side concave surface and an image side convex surface (fig 19, embodiment 10, lens “L2”); a third lens with positive power whose object side and image side surfaces are both convex (fig 19, embodiment 10, lens “L3”); a stop (paragraph 0480, fig 19, embodiment 10, “L7”); a fourth lens with positive power whose object side and image side surfaces are both convex (fig 19, embodiment 10, lens “L4”); a fifth lens with negative power whose object surface is concave (fig 19, embodiment 10, lens “L5”); the fifth lens and the fourth lens constituting a bonding lens group (fig 19, embodiment 10, lens “L4” and “L5” bonded to each other); a sixth lens with positive power whose object side surface is convex (fig 19, embodiment 10, lens “L6”); a filter 
	With respect to claim 1, Yao embodiment 10 discloses the second lens as an aspherical lens (embodiment 10 surfaces 3-4 disclosed as aspherical) and therefore does not disclose the claimed “second lens as spherical”. However, Yao disclosed that while the second lens is disclosed as aspherical it may also be a spherical lens (paragraph 0518). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the second lens of the embodiment 10 of Yao as being a spherical lens since Yao teaches that this lens can be a spherical lens for the purpose of providing a lens that is easier to manufacture although providing as a tradeoff for the system having less aberration correction. 
	With respect to claim 2 and Yao, it is the examiner’s contention that Yao will inherently satisfy this mathematical condition, this being reasonable based upon what is disclosed in the specification and embodiments and based on the similarity in structure between the lens module of Yao and that of the claimed invention.
With respect to claim 3, Yao further discloses the satisfaction of the first mathematical condition (embodiment 10 = 0.65); the satisfaction of the second mathematical condition (embodiment 10 = -2.8). It is the examiner’s contention that Yao 
	With respect to claim 4, Yao discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 3.9). 
	With respect to claim 7, Yao discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 1.3).
	With respect to claim 8, Yao discloses the satisfaction of the second claimed mathematical condition (embodiment 10 = 1.3). It is the examiner’s contention that Yao will inherently satisfy the first mathematical condition of this claim, this being reasonably based upon what is disclosed in the specification and embodiments and based on the similarity in structure between the lens module of Yao and that of the claimed invention.
	With respect to claim 9, Yao discloses the satisfaction of the second claimed mathematical condition (embodiment 10 = 81.6); the satisfaction of the third claimed mathematical condition (embodiment 10 = 20.9); and the satisfaction of the fourth claimed mathematical condition (embodiment 10 = 81.6). With respect to the claimed first mathematical condition Yao, embodiment 10 discloses Nd1 = 1.8 (embodiment 10) Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the lens module of Yao, the additional feature of having Nd1 > 1.8 since this range closely approximates the suggested value taught by Yao for the purpose of providing a lens module of improved imaging. 
	With respect to claim 10, Yao further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0099-0101).
	With respect to claim 11, Yao does not specifically disclose the lens module comprising a cover glass at an image side of the filter. However, the examiner takes Judicial Notice that it is well known in the art of lens modules having imaging sensors to have a cover glass for the image sensor for the purpose of providing additional protection of the sensor. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens module of Yao as further including a cover glass on the image side of the filter since it is well known in the art of lens modules having imaging sensors to have a cover glass for the image sensor for the purpose of providing additional protection of the sensor.
With respect to claim 12, Yao discloses the limitations therein including the following: a camera comprising a lens module (abstract, paragraph 0106) from an object side to an image side sequentially comprising a first lens with negative power having an 

With respect to claim 14, Yao discloses the limitations therein for the same reasoning set forth in the rejection of claim 3 above. 
With respect to claim 15, Yao discloses the satisfaction of the claimed mathematical condition (embodiment 10 = 3.9).
With respect to claim 18, Yao discloses the limitations therein for the same reasoning set forth in the rejection of claim 8 above. 
With respect to claim 19, Yao further discloses the shapes of the aspherical surface defined by the claimed mathematical condition (paragraphs 0099-0101).
With respect to claim 20, Yao discloses the limitations therein including the following: a driver assistant system comprising a lens module (abstract, paragraph 0001-0005). Regardless, the claimed “driver assistant module” is set forth in the preamble and need not be given patentable weight. Yao further discloses from an object side to an image side sequentially comprising a first lens with negative power having an object side convex surface and an image side concave surface (fig 19, embodiment 10, lens “L1”); a second lens with negative power having an object side concave surface and an image side convex surface (fig 19, embodiment 10, lens “L2”); a third lens with positive power whose object side and image side surfaces are both convex (fig 19, embodiment 10, lens “L3”); a stop (paragraph 0480, fig 19, embodiment 10, “L7”); an achromatic doublet comprising a fourth lens of positive power and a fifth lens of negative power (abstract, fig 19, embodiment 10, lenses “L4” and “L5” with one being 
Regardless, with respect to the mathematical condition, applicant is claiming a relationship between a real image height of the lens module at a specific field of view in relation to an ideal image height at the specific field of view. Inherently the “ideal image 
height” can be set to any value in order to satisfy the mathematical relationship. As such, the mathematical relationship can inherently be satisfied based upon providing a value for “ideal image height” that satisfies the mathematical condition. 
Examiner’s Comments
For applicant’s information, Yao publication number 2019/0331900 was cited in a third party IDS statement of February 4, 2021. 
Lee patent number 5,946,505 (column 1, lines 19-23), Nakajima patent number 5,493,446 (column 7, lines 18-25), and Chae publication number 2013/0286488 (paragraph 0046) are being cited herein to support the examiner’s Judicial Notice that it is well known in the art of imaging lens systems to use more plastic lenses when the emphasis is on reducing the cost of the system and/or for providing an ease of manufacturing and to use more glass lenses when the emphasis is on providing increased spherical aberration correction and increased distortion correction as well as for providing improved temperature stability. 
Ohashi publication number 2013/0194681 is being cited herein as support for the examiner’s Judicial Notice that it is well known in the art of lens modules having imaging sensors to have a cover glass for the image sensor for the purpose of providing additional protection of the sensor.
Prior Art Citations
	Kim publication number 2018/0203211 is being cited herein to show an additional lens module that would have either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
	Kim publication number 2019/0154991, Kwon publication number 2013/0114150, Lai publication number 2017/0371133, and Lin publication number 2019/0155006 are being cited herein to show lens modules having some similar structure to that of the claimed invention. 
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of the claimed lens module specifically including, as the distinguishing features in combination with the other limitations, the six lenses, aperture stop and filter sequentially arranged in order from the object side to the image side as claimed and having the specific structure as claimed, the second lens, third lens, fourth lens, and fifth lens as glass spherical lenses, the first and sixth lens as glass aspherical lenses, and further satisfying the three claimed mathematical conditions of claim 5. Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of the claimed camera comprising a lens module specifically including, as the distinguishing features in combination with the other limitations, the six lenses, aperture stop, filter, cover glass, image sensor sequentially arranged in order from the object side to the image side as claimed and having the specific structure as claimed, the second lens, third lens, fourth lens, and fifth lens as glass spherical lenses, the first and sixth lens as glass aspherical lenses, and further satisfying the three claimed mathematical conditions of claim 16.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 6, 2022